                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 IRMA I. DEHUELVES and MOISES M.
 MOREJON,

        Plaintiffs,                                  Case No. 1:19-cv-687

 v.                                                  HONORABLE PAUL L. MALONEY

 LANSING POLICE DEPARTMENT,

        Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiffs filed this lawsuit on August 26, 2019. The Magistrate Judge conducted an initial

review pursuant to 28 U.S.C. § 1915(e)(2), and issued a Report and Recommendation on

September 6, 2019, recommending that this Court dismiss the case.                The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 7) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Plaintiffs’ complaint is DISMISSED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007). Should Plaintiffs appeal this decision, the Court will assess the $505.00

appellate filing fee pursuant to § 1915(b)(1), see McGore, 144 F.3d at 610-11.
      A Judgment will be entered consistent with this Order.



Dated: September 27, 2019                                 /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                              2
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 IRMA I. DEHUELVES and MOISES M.
 MOREJON,

       Plaintiffs,                                  Case No. 1:19-cv-687

 v.                                                 HONORABLE PAUL L. MALONEY

 LANSING POLICE DEPARTMENT,

       Defendant.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment is entered in favor of Defendant.



Dated: September 27, 2019                                  /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
